Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments regarding the 35 USC § 103 rejections have been fully considered but are not persuasive. Applicant argues that the claims are allowable because “ amended claim 8 recites “publish[ing]… a message that comprises the product and a time at which the product was received at the first controller. As a result of Applicant’s amending of the claims, this limitation is now rejected with the addition of the Pedersen reference. ([0091], The messages from the task execution agents provide information to the directed activity control program concerning the completion of previously assigned tasks, the location of task outputs and/or current status of the associated task execution controller attributes as described in FIG. 3 above. These task execution agent update messages provide for dynamic update of task execution controller attributes as those attributes may change over time; and [0133],  changes in variables associated with individual task execution agents including, for example,…execution time, or other variables descriptive of task execution operations as discussed above. These variables may change over time enabling dynamic and improve performance of the dynamic activity control system of this invention; and [0149], The task execution controllers (402) and/or associated directed activity controllers (404) of FIG. 4 may maintain a history database files of execution times for successive assigned tasks). Applicant’s remaining arguments are related to newly amended claim language which have been fully addressed in the rejections recited below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 21, the term “an earliest time” is a relative term which renders the claim indefinite. The term “an earliest time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claim 1-4, 8-11, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Beer-Gingold et al. (United States Patent Publication 20140204103; hereinafter referred to as Gingold) in view of Pedersen et al. (United States Patent Publication 20160085584). 
As per claim 1, Gingold teaches the invention substantially as claimed including a non-transitory computer-readable medium storing: 
	a first software component comprising: 
	an input interface ([0032], The processing units 16, 18, 20 may be connected to the task scheduling device 12 and may receive the tasks to process and generate a task status event which indicates when an execution of the task is finished) configured to receive, from a controller ([0024], The task scheduling device 12 comprises a task scheduler controller unit 24 arranged to assign one or more of the plurality of tasks, each to a corresponding one of the processing units 16, 18, 20 being adapted to execute the assigned task; and [0039], The task scheduler controller unit 24 of the task scheduling device 12 may comprise an input queue and the task scheduling device 12 may comprise… an arbitrating unit 28 arranged to receive the task status events and to insert the task status events into the input queue. The arbitrating unit 28 or arbiter may be connected, e.g., via control channels between the processing units 16, 18, 20 and the arbitrating unit 28, to receive at least the task status events generated by the processing units 16, 18, 20), an indication to execute the first software component ([0026], Assigning a task to a processing unit may refer to allocating the processing resource, i.e. the processing unit and input and output buffer to the assigned task and the data to be processed; and [0042], The task scheduling device 12 may comprise a plurality of task output queues…each connectable to a corresponding one of the plurality of processing units …The task scheduler controller unit 24 may be arranged to assign one or more of the plurality of tasks to the corresponding one of the processing units…arranged to execute the assigned task by inserting the one or more of the plurality of tasks into one or more of the task output queues) and one or more variables ([0028], Receiving a task may, for example, refer to receiving a task descriptor for the particular task. A task descriptor may, for example, be a set of information comprising addresses of or pointers to a task identifier, task data and associated input and output buffers; and [0038], The task data may comprise real-time task data and the task scheduling device 12 may be arranged to receive and schedule one or more real-time tasks. For example, a video processing system may be arranged to receive video streams or support live video communication over a communication network. Other real-time environments may, for example, be mobile devices for automatic control, for example, in robotics. Real-time tasks may be characterized by operational deadlines from event to system response); 
	first instructions that, when executed by one or more processors ([0003], data processing system contains one or more processing devices), cause the one or more processors to: 
	execute the first software component [by transforming the one or more variables]  ([0026], A task may be a processing algorithm consisting of instructions that can be loaded and executed by a processing unit; [0029], assigning a task may also refer to assigning a task identifier or a task descriptor or any other information for enabling the selected processing unit to execute or perform the task; and [0059],  Flow parameters may be adjusted on an inter-frame basis. For example, groups of frames or groups of pictures may not be encoded and decoded consecutively when using, for example, encoding or decoding according to an MPEG (moving pictures experts group) standard, such as, for example MPEG-1, MPEG-2 or MPEG-4, and the second controller unit may be arranged to select the next frame to send to the task processing device) and responsive to receiving the indication ([0030], the task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows; [0031], A processing flow of tasks defined in a task parameter table may be, for example, a linked list or other source of information defining dependencies between and required consecutiveness of tasks when processing a set of data; and [0032], The processing units 16, 18, 20 may be connected to the task scheduling device 12 and may receive the tasks to process);
	receive a product of the execution of the first software component ([0047], an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing; and [0076], When executing the computer program, the computer system processes information according to the computer program and produces resultant output information via I/O devices);                                                                                                                                                                                                                                    
	an output interface configured to output the product to the controller ([0032], The task status event may be signaled to the task scheduling device 12;[0034], The task scheduler controller unit 24 of the task scheduling device 12 may, for example, be a processing device or logic circuit connected to assign tasks, in response to corresponding processing flows and to receiving the task status events associated with one or more previously assigned tasks; and [0076], When executing the computer program, the computer system processes information according to the computer program and produces resultant output information via I/O devices); 
	and 
	the controller comprising second instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
	controlling values of the one or more variables provided to the input interface, ([0030], each of the plurality of tasks being associated with the one or more processing flow. The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows; and [0031], A processing flow of tasks defined in a task parameter table may be, for example, a linked list or other source of information defining dependencies between and required consecutiveness of tasks when processing a set of data; and [0055], A second controller unit 142, which may, for example, be a RISC device, may be arranged to configure task parameters for a certain task and release it to an arbitrating unit (not shown). The arbitrating unit may release a task, which may be considered a primary task, to the task scheduler controller unit 110 (TSC)); 
	receiving the product from the output interface ([0033], The task scheduling device 12 may be arranged to analyse task status conditions for repeating processing of the same task, and may, for example, assign the same task to the same or another processing unit 16, 18, 20. Additionally or alternatively, the task scheduling device 12 may be arranged to analyse task status conditions for processing tasks sharing data buffers with the finished task. The task scheduling device 12 may be arranged to assign another task to the same processing unit; [0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple tasks, for example to provide communication among them or to avoid redundant copies. For example, an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing, without copying or moving the data; and [0076], When executing the computer program, the computer system processes information according to the computer program and produces resultant output information via I/O devices); and 
	publishing, to a second controller controlling execution of a second software component, a message including the product, wherein the product is to be used as input to the second software component ([0047], an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing).

	Gingold fails to specifically teach, execute the first software component by transforming the one or more variables ….wherein the transforming the one or more variables is by the first software component executing one or more processor executables, wherein the product represents an output value based on the transformation of the one or more variables by the first software component; and the controller comprising second instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: …controlling a time at which the first software component executes based at least in part on transmitting the indication to the input interface.

	However, Pedersen teaches, wherein the transforming the one or more variables is by the first software component executing one or more processor executables ([0104],   dynamic directed activity control system and method may track changes in task execution parameters with time to ensure better utilization and more efficient operation of the total dynamic directed activity control system and method execution and implementation), 
	wherein the product represents an output value based on the transformation of the one or more variables by the first software component ([0104],  partial database (1000) at the task execution controller compiling dynamically changing information received from the task execution agents concerning capabilities of the various agents throughout the directed activity system. The exemplary agent attributes of FIG. 10 may be dynamically updated by the task execution messages (900) of FIG. 9. In this way a dynamic directed activity control system and method may track changes in task execution parameters with time to ensure better utilization and more efficient operation of the total dynamic directed activity control system and method execution and implementation); and 
	the controller comprising second instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: …controlling a time at which the first software component executes based at least in part on transmitting the indication to the input interface ([0097], if the control program itself has not been completed control is passed to block (707) to determine the identity of new tasks identified within the control program and ready for execution. New tasks will be available for execution when the precedent requirements of the directed activity control program have been met and the necessary outputs from preceding tasks that are required to execute the subsequent task are identified and available. Once one or more tasks are so identified control is passed to block (708) to analyze the control program and overall system status for determination of an execution strategy to be employed for initiation of those tasks. Such analysis is based on the totality of system parameters as indicated in the exemplary tables (301) to (306) of FIG. 3 of this patent. Control is passed via connector “B” (709) to the message analysis operations of FIG. 8).
	
	Gingold and Pederson are analogous because they are both related to task scheduling. Gingold teaches scheduling tasks based on various input and flow parameters (Abstract, task scheduling device arranged to schedule a plurality of tasks; and a plurality of processing units, …for each assigned task, to provide to the task scheduling device at least a task status event which indicates when an execution of the assigned task is finished; wherein the task scheduling device comprises a task scheduler controller unit arranged to assign one or more of the plurality of tasks, each to a corresponding one of the processing units being adapted to execute the assigned task, in response to receiving one or more of the task status events associated with one or more previously assigned tasks; and [0030], The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows).  Pederson also teaches a method of scheduling tasks based on various parameters. (Abstract, A dynamic, distributed directed activity network comprising a directed activity control program specifying tasks to be executed including required individual task inputs and outputs, the required order of task execution, and permitted parallelism in task execution… wherein said directed activity controller and task execution controllers communicate via said communication network to execute said directed activity control program using selected task execution agents). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Gingold would be modified with the parameter adjustment and timing mechanisms used  Pederson to control the time at which jobs are scheduled in order to accomplish task scheduling. The combination of Gingold with the known techniques of Pederson would yield predictable results. Therefore, it would have been obvious to combine the teachings of Gingold and Pederson.

As per claim 2, Gingold teaches, further comprising third instructions that, when executed by the one or more processors, cause the one or more processors to: 
	exchange the first software component for a third software component, wherein the third software component comprises the input interface and the output interface ([0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple tasks, for example to provide communication among them or to avoid redundant copies. For example, an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing, without copying or moving the data). 

As per claim 3, Gingold teaches, wherein the second instructions, when executed by the one or more processors, further cause the one or more processors to: 
	provide, as input via the input interface, at least one of a clock signal, sensor data received from a sensor of an autonomous vehicle ([0003], Data processing systems, for example in mobile devices, …being part of an automotive apparatus, such as a vehicle etc.; and [0052], For receiving input video data, the data processing device 90 may, for example, comprise an input data interface 126, such as a camera sensor interface, connectable to a camera sensor), or non-deterministic values usable by the first software component to execute.

As per claim 4, Gingold teaches, wherein the second instructions, when executed by the one or more processors or one or more second processors, further cause the one or more processors to:
	 receive, from an upstream controller associated with a third software component, a second message that comprises a second product of the third software component ([0051], a task status event may be sent to an arbitrating unit 66, which may add a next task of the processing flow to the task scheduler controller input queue 62. The task scheduler controller unit may assign the next task to task output queue 68 for processing by processing unit 54. After completion of the task and generation of the corresponding task status event, the arbitrating unit 66 may iteratively add the next task of the processing flow to the task scheduler controller input queue 62, which may then be added to a task output queue 70. The task may then be allocated to processing unit 58 of the two processing units 58, 61 connected to the task output queue 70. Another task iteration may follow, using task output queue 72 and processing unit 56. Other tasks belonging to other processing flows may be scheduled any time after or in between scheduling of the described tasks); and 
	provide, as input via the input interface, the second product as one of the one or more variables ([0051], a task status event may be sent to an arbitrating unit 66, which may add a next task of the processing flow to the task scheduler controller input queue 62. The task scheduler controller unit may assign the next task to task output queue 68 for processing by processing unit 54. After completion of the task and generation of the corresponding task status event, the arbitrating unit 66 may iteratively add the next task of the processing flow to the task scheduler controller input queue 62, which may then be added to a task output queue 70. The task may then be allocated to processing unit 58 of the two processing units 58, 61 connected to the task output queue 70. Another task iteration may follow, using task output queue 72 and processing unit 56. Other tasks belonging to other processing flows may be scheduled any time after or in between scheduling of the described tasks).

As per claim 8, Gingold teaches the invention substantially as claimed including, a system comprising: 
	one or more processors ([0003], data processing system contains one or more processing devices); 
	non-transitory memory storing: 
	a first component comprising: 
	instructions executable by a computing device, the instructions generating a product used, at least in part, by the computing device to control operation of at least one of a machine control apparatus ([0032], The task status event may be signaled to the task scheduling device 12; [0034], The task scheduler controller unit 24 of the task scheduling device 12 may, for example, be a processing device or logic circuit connected to assign tasks, in response to corresponding processing flows and to receiving the task status events associated with one or more previously assigned tasks; [0047], an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing; and [0076], When executing the computer program, the computer system processes information according to the computer program and produces resultant output information via I/O devices); and 
	an interface that comprises: 
		a first input interface configured to receive one or more variables ([0028], Receiving a task may, for example, refer to receiving a task descriptor for the particular task. A task descriptor may, for example, be a set of information comprising addresses of or pointers to a task identifier, task data and associated input and output buffers; and [0038], The task data may comprise real-time task data and the task scheduling device 12 may be arranged to receive and schedule one or more real-time tasks. For example, a video processing system may be arranged to receive video streams or support live video communication over a communication network. Other real-time environments may, for example, be mobile devices for automatic control, for example, in robotics. Real-time tasks may be characterized by operational deadlines from event to system response); 
		a second input interface that receives an indication to execute the instructions ([0026], Assigning a task to a processing unit may refer to allocating the processing resource, i.e. the processing unit and input and output buffer to the assigned task and the data to be processed; and [0042], The task scheduling device 12 may comprise a plurality of task output queues…each connectable to a corresponding one of the plurality of processing units …The task scheduler controller unit 24 may be arranged to assign one or more of the plurality of tasks to the corresponding one of the processing units…arranged to execute the assigned task by inserting the one or more of the plurality of tasks into one or more of the task output queues); and
	a first output interface that outputs the product, based at least in part on receiving the indication ([0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple tasks, for example to provide communication among them or to avoid redundant copies. For example, an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing, without copying or moving the data); and 
	a first controller associated with the first component ([0024], The task scheduling device 12 comprises a task scheduler controller unit 24 arranged to assign one or more of the plurality of tasks, each to a corresponding one of the processing units 16, 18, 20 being adapted to execute the assigned task; and [0039], The task scheduler controller unit 24 of the task scheduling device 12 may comprise an input queue and the task scheduling device 12 may comprise… an arbitrating unit 28 arranged to receive the task status events and to insert the task status events into the input queue. The arbitrating unit 28 or arbiter may be connected, e.g., via control channels between the processing units 16, 18, 20 and the arbitrating unit 28, to receive at least the task status events generated by the processing units 16, 18, 20; and [0054], Task scheduling may, for example, be initiated by the task scheduler controller unit 110 or an external processing device, or the task scheduling device 92 may comprise a second controller unit 142 arranged to initiate the one or more processing flows) and comprising first instructions that, when executed by the one or more processors, cause the one or more processors to: 
	control, via the first input interface, an order in which the one or more variables are provided to the first input interface ([0034], the received task status event may allow the task scheduling device 12 to proceed with the flow processing of the data processed by the previously finished task, i.e. assign a subsequent task of the processing flow; and [0039], Each task having an entry in the input queue of the task scheduler controller unit 24 may have assigned a priority identifier, which may, for example, be used by the arbitrating unit 28 for inserting the entry in the input queue at a position reflecting its priority of processing; [0043], assign a task from a connected task output queue 30, 32, 34 to a corresponding processing unit 16, 18, 20 in response to an availability information of the corresponding processing unit. The availability information may be comprised in or derived from the task status events signaled by the particular processing unit; and [0045], assign a task from a connected task output queue 30, 32, 34 to a corresponding processing unit 16, 18, 20 in response to a priority of the task, …Within each task output queue 30, 32, 34, the queue control unit 36, 38, 40 may select the next task to be run in the connected processing unit 16, 18, 20 with respect to a task priority. The priority associated with the task may be adapted dynamically, for example, in response to an availability of the shared memory buffer, a waiting time in the task output queue or a static priority of the processing flow the task belongs to); 
	control, via the second input interface, when the indication is sent to the second input interface, causing the first component to execute ([0032], The processing units 16, 18, 20 may be connected to the task scheduling device 12 and may receive the tasks to process and generate a task status event which indicates when an execution of the task is finished; and [0034], the received task status event may allow the task scheduling device 12 to proceed with the flow processing of the data processed by the previously finished task, i.e. assign a subsequent task of the processing flow to a suitable subsequent processing unit of the associated flow chain); 
	receive, via the first output interface, the product ([0032], The task status event may be signaled to the task scheduling device 12; [0034], The task scheduler controller unit 24 of the task scheduling device 12 may, for example, be a processing device or logic circuit connected to assign tasks, in response to corresponding processing flows and to receiving the task status events associated with one or more previously assigned tasks; and [0076], When executing the computer program, the computer system processes information according to the computer program and produces resultant output information via I/O devices); 
	publish, to one or more downstream controllers, a message that comprises the product ([0047], an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing).
	
	Gingold fails to specifically teach, wherein the product represents an output value based on a transformation of the one or more variables by the first component; and publish, to one or more downstream controllers, a message that comprises the product …a time at which the product was received at the first controller. 
	However, Pedersen  teaches, wherein the product represents an output value based on a transformation of the one or more variables aby the first component ([0104],   dynamic directed activity control system and method may track changes in task execution parameters with time to ensure better utilization and more efficient operation of the total dynamic directed activity control system and method execution and implementation)and wherein the transformation is by the first component executing one or more processor-executable instructions ([0104],  partial database (1000) at the task execution controller compiling dynamically changing information received from the task execution agents concerning capabilities of the various agents throughout the directed activity system. The exemplary agent attributes of FIG. 10 may be dynamically updated by the task execution messages (900) of FIG. 9. In this way a dynamic directed activity control system and method may track changes in task execution parameters with time to ensure better utilization and more efficient operation of the total dynamic directed activity control system and method execution and implementation); and 
	publish, to one or more downstream controllers, a message that comprises the product …a time at which the product was received at the first controller ([0091], The messages from the task execution agents provide information to the directed activity control program concerning the completion of previously assigned tasks, the location of task outputs and/or current status of the associated task execution controller attributes as described in FIG. 3 above. These task execution agent update messages provide for dynamic update of task execution controller attributes as those attributes may change over time; and [0133],  changes in variables associated with individual task execution agents including, for example,…execution time, or other variables descriptive of task execution operations as discussed above. These variables may change over time enabling dynamic and improve performance of the dynamic activity control system of this invention; and [0149], The task execution controllers (402) and/or associated directed activity controllers (404) of FIG. 4 may maintain a history database files of execution times for successive assigned tasks).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 9, Gingold teaches, wherein: 
	the first controller is an online controller ([0024], The task scheduling device 12 comprises a task scheduler controller unit 24 arranged to assign one or more of the plurality of tasks, each to a corresponding one of the processing units 16, 18, 20 being adapted to execute the assigned task; and [0054], Task scheduling may, for example, be initiated by the task scheduler controller unit 110 or an external processing device, or the task scheduling device 92 may comprise a second controller unit 142 arranged to initiate the one or more processing flows); 
	the first instructions, when executed by the one or more processors, further cause the one or more processors to:
	store, in a log file, an order of events at the interface relative to one or more events at another component ([0029], A task register 14 arranged to store a plurality of tasks may be, for example, any register, buffer or other memory device arranged to store, e.g., task data, task identifiers and/or task descriptors. New tasks may be added dynamically to the task register; [0030], The task scheduling device 12 may comprise a task register 14 arranged to store the plurality of tasks, each of the plurality of tasks being associated with the one or more processing flow. The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows; [0039], Each task having an entry in the input queue of the task scheduler controller unit 24 may have assigned a priority identifier, which may, for example, be used by the arbitrating unit 28 for inserting the entry in the input queue at a position reflecting its priority of processing…The input queue may be comprised in the task scheduler controller unit 24 or it may be implemented as a separate unit connected to the task scheduler controller unit 24; and [0045], at least one of the plurality of queue control units 36, 38, 40 may be arranged to assign a task from a connected task output queue 30, 32, 34 to a corresponding processing unit 16, 18, 20 in response to a priority of the task, i.e., the task scheduler controller unit 24), the events comprising at least one of: 
		providing the one or more variables to the first input interface ([0028], Receiving a task may, for example, refer to receiving a task descriptor for the particular task. A task descriptor may, for example, be a set of information comprising addresses of or pointers to a task identifier, task data and associated input and output buffers), 
		causing the first component to execute via the second input interface, or receiving an output from the first component via the first output interface ([0032], The task status event may be signaled to the task scheduling device 12; and [0034], The task scheduler controller unit 24 of the task scheduling device 12 may, for example, be a processing device or logic circuit connected to assign tasks, in response to corresponding processing flows and to receiving the task status events associated with one or more previously assigned tasks).

As per claim 10, Gingold teaches, wherein the first instructions, when executed by the one or more processors, further cause the one or more processors to store, in the log file, at least one of sensor data received from a sensor on an autonomous vehicle ([0003], Data processing systems, for example in mobile devices, …being part of an automotive apparatus, such as a vehicle etc.; [0029], A task register 14 arranged to store a plurality of tasks may be, for example, any register, buffer or other memory device arranged to store, e.g., task data, task identifiers and/or task descriptors. New tasks may be added dynamically to the task register; and [0052], For receiving input video data, the data processing device 90 may, for example, comprise an input data interface 126, such as a camera sensor interface, connectable to a camera sensor), non-deterministic data consumed by the first component ([0032], The task status event may be signaled to the task scheduling device 12; and [0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple tasks, for example to provide communication among them or to avoid redundant copies. For example, an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing, without copying or moving the data), or diagnostic information regarding execution of the first component.

As per claim 11, Gingold teaches, wherein: 
	the first controller is a reproducing controller ([0024], The task scheduling device 12 comprises a task scheduler controller unit 24 arranged to assign one or more of the plurality of tasks, each to a corresponding one of the processing units 16, 18, 20 being adapted to execute the assigned task; and [0054], Task scheduling may, for example, be initiated by the task scheduler controller unit 110 or an external processing device, or the task scheduling device 92 may comprise a second controller unit 142 arranged to initiate the one or more processing flows);
	 the first instructions, when executed by the one or more processors, further cause the one or more processors to: 
	receive a log file that comprises a sequence of events at one or more components ([0030], flow chain buffer unit 22 arranged to store one or more task parameter tables defining one or more processing flows of one or more of the plurality of tasks and one or more associated flow chains an each of the flow chains may comprise one or more of the plurality of processing units. The task scheduling device 12 may comprise a task register 14 arranged to store the plurality of tasks, each of the plurality of tasks being associated with the one or more processing flow. The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows; and [0031], a flow chain buffer unit 22 may, for example, be a shared memory buffer containing a linked list. The task scheduling device may manage execution of one or several processing flows according to the linked list. A flow chain may comprise one or more of the plurality of processing units 16, 18, 20, i.e., a flow chain may comprise information, how to execute a processing flow of tasks using one or more of the processing units of the data processing system 10), the sequence of events defining an order in which the events occurred as the one or more components were executed previously ([0024], The task scheduling device 12 comprises a task scheduler controller unit 24 arranged to assign one or more of the plurality of tasks, each to a corresponding one of the processing units 16, 18, 20 being adapted to execute the assigned task, in response to receiving one or more of the task status events associated with one or more previously assigned tasks; [0031], The task scheduling device may manage execution of one or several processing flows according to the linked list. A flow chain may comprise one or more of the plurality of processing units 16, 18, 20, i.e., a flow chain may comprise information, how to execute a processing flow of tasks using one or more of the processing units of the data processing system 10); 
	prevent the first component from at least one of receiving the one or more variables or executing based at least in part on determining that providing the one or more variables or causing the first component to execute would disrupt the sequence ([0027], A task scheduling device 12 may be arranged to receive tasks and to decide which task to be assigned when; and [0059], Flow parameters may be adjusted on an inter-frame basis. For example, groups of frames or groups of pictures may not be encoded and decoded consecutively when using, for example, encoding or decoding according to an MPEG (moving pictures experts group) standard, such as, for example MPEG-1, MPEG-2 or MPEG-4, and the second controller unit may be arranged to select the next frame to send to the task processing device); and 
	at least one of provide the one or more variables ([0028], Receiving a task may, for example, refer to receiving a task descriptor for the particular task. A task descriptor may, for example, be a set of information comprising addresses of or pointers to a task identifier, task data and associated input and output buffers; and [0032], The processing units 16, 18, 20 may be connected to the task scheduling device 12 and may receive the tasks to process and generate a task status event which indicates when an execution of the task is finished), cause the first component to execute, or publish the message based at least in part on the sequence ([0032], The task status event may be signaled to the task scheduling device 12; and [0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple tasks, for example to provide communication among them or to avoid redundant copies. For example, an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing, without copying or moving the data).

As per claim 22, Gingold teaches, wherein the values of the one or more variables provided to the input interface ([0052], For receiving input video data, the data processing device 90 may, for example, comprise an input data interface 126, such as a camera sensor interface, connectable to a camera sensor) and the time at which the first processor-executable instructions are executed are controlled by the controller according to a replay operation ([0024], The task scheduling device 12 comprises a task scheduler controller unit 24 arranged to assign one or more of the plurality of tasks, each to a corresponding one of the processing units 16, 18, 20 being adapted to execute the assigned task, in response to receiving one or more of the task status events associated with one or more previously assigned tasks;  [0063], the flow chain may be composed by processing units REF, WCD, CDMA and IDMAC connected in a cause-effect chain, where the flow may indicate that the first processing unit is REF, followed by WCD that feeds CDMA and IDMAC to conclude the flow chain; and [0065],  a flow diagram of an example of a behaviour of a task scheduler controller unit (TSC) is schematically shown, wherein CT may be the current task being currently scheduled by the TSC, EOF (end of file) may refer to the last task of a processing flow, TPBN may refer to a task parameter buffer number, FLW_NUM may refer to the flow number, DB may refer to a database for task parameters, and BD may refer to a buffer descriptor. The TSC may be activated when there is any primary or secondary task to be checked, i.e. when a task being scheduled is in an ON_CHECK state… When a task is found in the queue, it may be checked whether the buffers associated with the current task are available. If they are available, the task may be added to a task output queue by marking the status of the respective task as IN_QUEUE. After the buffer ready check, the TSC may update other tasks associated to the current task that share common buffers) based at least in part on a sequence of events stored in a log file ([0062],  In a flow chain, data may be passed between tasks executed by processing units of the flow chain through shared buffers. The shared buffer unit may, for example, be a barrel shifter BS comprising a write pointer WP, for example, set by a task executed on a first processing unit, and a read pointer RP, for example, set by a second processing unit subsequent to the first processing unit in a flow chain. The buffer architecture may, for example, be a single input single output (SISO) buffer architecture), the sequence of events defining an order in which the events occurred at one or more components as the one or more components were executed previously ([0063], a diagram of an example of a third flow chain 150 and associated buffer is schematically shown. In the shown example, the flow chain may be composed by processing units REF, WCD, CDMA and IDMAC connected in a cause-effect chain, where the flow may indicate that the first processing unit is REF, followed by WCD that feeds CDMA and IDMAC to conclude the flow chain. Each processing unit or accelerator unit, identified by its accelerator number AN, in the flow chain may have assigned a task, identified by its task number TN, and each task may have associated input buffer IB and output buffer OB).

	Claims 5-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gingold-Pedersen as applied to independent claims 1 and 8 and in further view Lu et al. (United States Patent Publication 20190268601).
As per claim 5, Gingold teaches, wherein the first instructions, when executed by the one or more processors, further cause the one or more processors to: 
	serialize, as a keyframe, an internal state of the first software component ([0059], A scheduling of frames, i.e. deciding which frame to assign next to the task scheduling device of a data processing system, may be performed by a second controller unit, such as a microcontroller or RISC processor. Flow parameters may be adjusted on an inter-frame basis. For example, groups of frames or groups of pictures may not be encoded and decoded consecutively; and [0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run); and 
	wherein the output interface is configured to output the keyframe to the controller ([0024], The task scheduling device 12 comprises a task scheduler controller unit 24 arranged to assign one or more of the plurality of tasks, each to a corresponding one of the processing units 16, 18, 20 being adapted to execute the assigned task, in response to receiving one or more of the task status events associated with one or more previously assigned tasks; [0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run; and [0061], Intra-page level scheduling and processing may be applied to pages 148 of a frame and may be performed by dedicated acceleration engines or other processing units of the data processing system).
	Although Gingold does not specifically mention a keyframe; it would have been obvious to one of ordinary skill before the effective date of the claimed invention to include this step because Gingold teaches compression/decompression of I frames ([0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run) which in can be interchangeable with keyframes as shown in the Lu reference ([0031], the second predictive coding structure can be a coding structure that uses multiple key frames (e.g., I frames or IDR frames that are encoded on a periodic basis; and [0060], when the type of the video content is dynamic content, the dynamic content is encoded and transmitted according to a second predictive coding structure. For example, the second predictive coding structure permits at least some of the predicted video frames of the dynamic content to be reference frames and/or uses multiple key frames (e.g., encoded and transmitted on a periodic basis).
	Furthermore, Lu teaches, serialize, as a keyframe, an internal state of the first software component ([0020], the dynamic video content can be encoded using a second predictive coding structure different from the first predictive coding structure. For example, in the second predictive coding structure, predicted frames can be reference frames and/or multiple key frames can be used (e.g., transmitted on a periodic basis).

	The combination of Gingold-Pedersen and Lu are analogous because they are each related to tasks scheduling. Gingold and Pedersen teach scheduling tasks based on various input and flow parameters. Lu teaches a method of scheduling streaming video content using encoding and decoding of keyframes. (Abstract, Techniques are described for streaming video content between computing devices. For example, a computing device can stream encoded video content to one or more receiving devices. The computing device can detect whether video content to be encoded is static content or dynamic content and switch the coding structure accordingly; and [0021], sending device encodes video content and transmits the encoded video content as a stream of video frames, as streaming video, to one or more receiving devices for decoding and display). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of the combination  Gingold-Pedersen would be modified with the encoding/decoding mechanism taught by Lu in order to accomplish task scheduling of frames. Therefore, it would have been obvious to combine the teachings of Gingold-Pedersen and Lu.

As per claim 6, Gingold teaches, wherein the first instructions, when executed by the one or more processors, further cause the one or more processors to serialize the internal state at least one of periodically ([0050], The task iteration may be enabled by the task scheduler controller unit having an input queue 62; [0051], After completion of the task and generation of the corresponding task status event, the arbitrating unit 66 may iteratively add the next task of the processing flow to the task scheduler controller input queue 62, which may then be added to a task output queue 70. The task may then be allocated to processing unit 58 of the two processing units 58, 61 connected to the task output queue 70; [0059], A scheduling of frames, i.e. deciding which frame to assign next to the task scheduling device of a data processing system, may be performed by a second controller unit, such as a microcontroller or RISC processor. Flow parameters may be adjusted on an inter-frame basis. For example, groups of frames or groups of pictures may not be encoded and decoded consecutively; and [0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run) 

	The combination of Gingold-Pedersen fails to specifically teach, or based at least in part on determining that a degree of change of the internal state meets or exceeds a threshold degree of change.
	However, Lu teaches, or based at least in part on determining that a degree of change of the internal state meets or exceeds a threshold degree of change ([0006], In some implementations, the amount of change is calculated based on the difference in pixel values (e.g., RGB or YUV pixel values) between the video frames and comparing the difference to a threshold value… If the video content is determined to be dynamic video content, then the dynamic video content can be encoded using a second predictive coding structure different from the first predictive coding structure; and [0037], if there is no change, or little change, to the content of two or more consecutive video frames, then the video content can be determined to be static content. In some implementations, the amount of change is calculated based on the difference in pixel values (e.g., RGB or YUV pixel values) between the video frames and comparing the difference to a threshold value. If the difference is less than the threshold value, then the content can be determined to be static content, and otherwise the content can be determined to be dynamic content. In some implementations, the difference between video frames is calculated using a sum of absolute differences (SAD) measure to evaluate the similarly between the video frames (e.g., between corresponding portions of the video frames, such as blocks or macroblocks).
	Lu also teaches, wherein the first instructions, when executed by the one or more processors, further cause the one or more processors to serialize the internal state at least one of periodically ([0031], the second predictive coding structure can be a coding structure that uses multiple key frames (e.g., I frames or IDR frames that are encoded on a periodic basis; and [0060], when the type of the video content is dynamic content, the dynamic content is encoded and transmitted according to a second predictive coding structure. For example, the seco000nd predictive coding structure permits at least some of the predicted video frames of the dynamic content to be reference frames and/or uses multiple key frames (e.g., encoded and transmitted on a periodic basis).
	The same motivation used in the rejection of claim 5 is applicable to the instant claim.

As per claim 7, Gingold teaches, wherein the first instructions, when executed by the one or more processors, further cause the one or more processors to:
	skip to a discrete execution of the first software component specified by the keyframe at a time subsequent to serializing the keyframe ([0059], Flow parameters may be adjusted on an inter-frame basis. For example, groups of frames or groups of pictures may not be encoded and decoded consecutively when using, for example, encoding or decoding according to an MPEG (moving pictures experts group) standard, such as, for example MPEG-1, MPEG-2 or MPEG-4, and the second controller unit may be arranged to select the next frame to send to the task processing device); 
	deserialize the keyframe to set the internal state of the first software component to match the internal state serialized by the keyframe ([0031], compressed video data may first be de-compressed, and then upsizing, colour space conversion and display enhancement may be applied to the video data before displaying the decoded video content; and [0053], The data processing system 90 may be arranged to apply processing flows of tasks to the input data received through data input interface 126. For example, received input video data may be downsized, if necessary, and compressed. Compressed video frames may, for example, be stored in compressed video frame buffers 136 located in the external memory device 132. For compression and decompression, the video codec 106 may use reference buffers 138 located in the external memory 132. The GPU may, for example, be connected to use a shared memory buffer 104 for providing graphics that may be overlaid with the video content. A graphics frame buffer 140 located in the external memory 132 may be connected to receive graphics content. Compressed video data may be subject to temporal interpolation. A processing flow dedicated to displaying video content may comprise accessing compressed video data from the memory using CDMA processing unit 102 and applying a decoding and upsizing); and 
	cause the first software component to execute, starting from the discrete execution ([0059], Flow parameters may be adjusted on an inter-frame basis. For example, groups of frames or groups of pictures may not be encoded and decoded consecutively when using, for example, encoding or decoding according to an MPEG (moving pictures experts group) standard, such as, for example MPEG-1, MPEG-2 or MPEG-4, and the second controller unit may be arranged to select the next frame to send to the task processing device).
	The same motivation used in the rejection of claim 5 is applicable to the instant claim.

As per claim 12, Gingold teaches, wherein the interface further comprises:
	a second output interface that serializes a first internal state of the first component as a first keyframe and outputs the first keyframe ([0059], A scheduling of frames, i.e. deciding which frame to assign next to the task scheduling device of a data processing system, may be performed by a second controller unit, such as a microcontroller or RISC processor. Flow parameters may be adjusted on an inter-frame basis. For example, groups of frames or groups of pictures may not be encoded and decoded consecutively; and [0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run), wherein the first internal state comprises at least one of a non-deterministic variable value, a counter value, output context ([0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run), or an internal variable value that is based at least in part on a previous execution of the first component; and 
	a third input interface that receives a second keyframe, deserializes the second keyframe into a second internal state, and causes an internal state of the first component to be set to the second internal state ([0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run).

	Gingold does not specifically mention a keyframe; however, it would have been obvious to one of ordinary skill before the effective date of the claimed invention to include this step because Gingold teaches compression/decompression of I frames ([0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run) which in can be interchangeable with keyframes as shown in the Lu reference ([0031], the second predictive coding structure can be a coding structure that uses multiple key frames (e.g., I frames or IDR frames that are encoded on a periodic basis; and [0060], when the type of the video content is dynamic content, the dynamic content is encoded and transmitted according to a second predictive coding structure. For example, the second predictive coding structure permits at least some of the predicted video frames of the dynamic content to be reference frames and/or uses multiple key frames (e.g., encoded and transmitted on a periodic basis).
	The same motivation used in the rejection of claim 5 is applicable to the instant claim.

	Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beer-Gingold et al. (United States Patent Publication 20140204103; hereinafter referred to as Gingold) in view of Pedersen et al. (United States Patent Publication 20160085584) and Siegel et al. (United States Patent 11,263,579).

As per claim 14, Gingold teaches the invention substantially as claimed including a method comprising: 
	controlling, by a first controller, values of one or more variables provided to an input interface associated with a first software component ([0030], each of the plurality of tasks being associated with the one or more processing flow. The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows; and [0031], A processing flow of tasks defined in a task parameter table may be, for example, a linked list or other source of information defining dependencies between and required consecutiveness of tasks when processing a set of data; and [0055], A second controller unit 142, which may, for example, be a RISC device, may be arranged to configure task parameters for a certain task and release it to an arbitrating unit (not shown). The arbitrating unit may release a task, which may be considered a primary task, to the task scheduler controller unit 110 (TSC)); 
	determining, by the first controller, a time at which to cause the first software component to execute based at least in part on at least one of receiving a message ([0024], provide to the task scheduling device 12 at least a task status event which indicates when an execution of the assigned task is finished; and [0027], task scheduling device 12 may be arranged to receive tasks and to decide which task to be assigned when and to which of the processing units 16, 18, 20), a specified period, a sequence of events, or a horizon time; 
	causing, at the time and by the first controller, the first software component to execute([0034], The task scheduler controller unit 24 of the task scheduling device 12 may, for example, be a processing device or logic circuit connected to assign tasks, in response to corresponding processing flows and to receiving the task status events associated with one or more previously assigned tasks), wherein the execution of the first software component determines a first output ([0038], The task data may comprise real-time task data and the task scheduling device 12 may be arranged to receive and schedule one or more real-time tasks. For example, a video processing system may be arranged to receive video streams or support live video communication over a communication network. Other real-time environments may, for example, be mobile devices for automatic control, for example, in robotics. Real-time tasks may be characterized by operational deadlines from event to system response); 
	receiving, at the first controller and from the first software component, a first output of the execution ([0047], an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing; and [0076], When executing the computer program, the computer system processes information according to the computer program and produces resultant output information via I/O devices); and 
	publishing, to one or more subscribers and by the first controller, a first message comprising the first output ([0032], The task status event may be signaled to the task scheduling device 12; [0034], The task scheduler controller unit 24 of the task scheduling device 12 may, for example, be a processing device or logic circuit connected to assign tasks, in response to corresponding processing flows and to receiving the task status events associated with one or more previously assigned tasks; and [0047], an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing).

	Gingold fails to specifically teach, wherein the first output is based on a transformation of the one or more variables by the first software component; and publishing …a generation time indicating when the first output was received at the first controller. 
	However, Pedersen teaches, wherein the execution of the first software component determines a first output based at least in part on transforming the one or more variables by executing processor-executable instructions by the first software component ([0104],  partial database (1000) at the task execution controller compiling dynamically changing information received from the task execution agents concerning capabilities of the various agents throughout the directed activity system. The exemplary agent attributes of FIG. 10 may be dynamically updated by the task execution messages (900) of FIG. 9. In this way a dynamic directed activity control system and method may track changes in task execution parameters with time to ensure better utilization and more efficient operation of the total dynamic directed activity control system and method execution and implementation); and 
	publishing …a generation time indicating when the first output was received at the first controller  ([0091], The messages from the task execution agents provide information to the directed activity control program concerning the completion of previously assigned tasks, the location of task outputs and/or current status of the associated task execution controller attributes as described in FIG. 3 above. These task execution agent update messages provide for dynamic update of task execution controller attributes as those attributes may change over time; and [0133],  changes in variables associated with individual task execution agents including, for example,…execution time, or other variables descriptive of task execution operations as discussed above. These variables may change over time enabling dynamic and improve performance of the dynamic activity control system of this invention; and [0149], The task execution controllers (402) and/or associated directed activity controllers (404) of FIG. 4 may maintain a history database files of execution times for successive assigned tasks)..
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

	The combination of Gingold-Pedersen fails to specifically teach; and publishing …at least one of a period of time before the first controller will cause the first software component to execute again. 
	However Siegel  teaches,  publishing …at least one of a period of time before the first controller will cause the first software component to execute again (Column 23, Lines 32-40, the user interface provides an indication of four recurring tasks that have been subscribed to or assigned to a user of the user device 700… the recurring tasks include tasks that may be automated and performed on a scheduled or recurring basis by one or more autonomous vehicles)
	The combination of Gingold-Pederson and Siegel  are analogous because they are each related to tasks scheduling. Gingold  and Pederson teach task scheduling based on various parameters. Siegel also teaches a method of scheduling tasks including recurring tasks based on various parameters. (Abstract, Column 23, Lines 32-40, the user interface provides an indication of four recurring tasks that have been subscribed to or assigned to a user of the user device 700… the recurring tasks include tasks that may be automated and performed on a scheduled or recurring basis by one or more autonomous vehicles). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Gingold-Pedersen would be modified with the timing mechanisms used  Siegel to control the time at which jobs are scheduled in order to accomplish task scheduling. Therefore, it would have been obvious to combine the teachings of the combination of Gingold-Pederson and Siegel.

As per claim 15, Gingold teaches, further comprising saving, in a log file, at least one of: 
	sensor data provided as input to the input interface ([0003], Data processing systems, for example in mobile devices, …being part of an automotive apparatus, such as a vehicle etc.; and [0052], For receiving input video data, the data processing device 90 may, for example, comprise an input data interface 126, such as a camera sensor interface, connectable to a camera sensor); 
	the sequence of events, wherein saving the sequence of events comprises monitoring behavior at the first software component relative to one or more events at another software component ([0029], A task register 14 arranged to store a plurality of tasks may be, for example, any register, buffer or other memory device arranged to store, e.g., task data, task identifiers and/or task descriptors. New tasks may be added dynamically to the task register; [0030], The task scheduling device 12 may comprise a task register 14 arranged to store the plurality of tasks, each of the plurality of tasks being associated with the one or more processing flow. The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows; [0039], Each task having an entry in the input queue of the task scheduler controller unit 24 may have assigned a priority identifier, which may, for example, be used by the arbitrating unit 28 for inserting the entry in the input queue at a position reflecting its priority of processing…The input queue may be comprised in the task scheduler controller unit 24 or it may be implemented as a separate unit connected to the task scheduler controller unit 24; and [0045], at least one of the plurality of queue control units 36, 38, 40 may be arranged to assign a task from a connected task output queue 30, 32, 34 to a corresponding processing unit 16, 18, 20 in response to a priority of the task, i.e., the task scheduler controller unit 24), the events comprising at least one of receiving a message, publishing the first message, providing input to the input interface, a start of the execution, a completion of the execution, or receiving the output ([0039], an arbitrating unit 28 arranged to receive the task status events and to insert the task status events into the input queue. The arbitrating unit 28 or arbiter may be connected, e.g., via control channels between the processing units 16, 18, 20 and the arbitrating unit 28, to receive at least the task status events generated by the processing units 16, 18, 20); 
	data provided as input to the input interface ([0003], Data processing systems, for example in mobile devices, …being part of an automotive apparatus, such as a vehicle etc.; [0028], Receiving a task may, for example, refer to receiving a task descriptor for the particular task. A task descriptor may, for example, be a set of information comprising addresses of or pointers to a task identifier, task data and associated input and output buffers; and [0052], For receiving input video data, the data processing device 90 may, for example, comprise an input data interface 126, such as a camera sensor interface, connectable to a camera sensor); 
	data received as output from an output interface associated with the first software component ([0032], The task status event may be signaled to the task scheduling device 12; and [0034], The task scheduler controller unit 24 of the task scheduling device 12 may, for example, be a processing device or logic circuit connected to assign tasks, in response to corresponding processing flows and to receiving the task status events associated with one or more previously assigned tasks); or 
	a keyframe generated by the first software component and output via the output interface ([0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run; and [0061], Intra-page level scheduling and processing may be applied to pages 148 of a frame and may be performed by dedicated acceleration engines or other processing units of the data processing system).
	Gingold does not specifically mention a keyframe; however, it would have been obvious to one of ordinary skill before the effective date of the claimed invention to include this step because Gingold teaches compression/decompression of I frames ([0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run) which in can be interchangeable with keyframes as shown in the Lu reference ([0031], the second predictive coding structure can be a coding structure that uses multiple key frames (e.g., I frames or IDR frames that are encoded on a periodic basis; and [0060], when the type of the video content is dynamic content, the dynamic content is encoded and transmitted according to a second predictive coding structure. For example, the second predictive coding structure permits at least some of the predicted video frames of the dynamic content to be reference frames and/or uses multiple key frames (e.g., encoded and transmitted on a periodic basis).

As per claim 16, Gingold teaches, wherein the first software component comprises first processor-executable instructions and the method further comprising: 
	replacing the first software component with a second software component such that the input interface provides the one or more variables to the second software component and the second software component is caused to execute at the time by the controller and wherein a second output of execution of the second software component is received via an output interface associated with the first software component ([0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple tasks, for example to provide communication among them or to avoid redundant copies. For example, an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing, without copying or moving the data), 
	wherein the second software component comprises second processor executable instructions ([0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple task).

As per claim 17, Gingold teaches, further comprising: 
	receiving, at a second controller associated with a second software component ([0051], a task status event may be sent to an arbitrating unit 66, which may add a next task of the processing flow to the task scheduler controller input queue 62. The task scheduler controller unit may assign the next task to task output queue 68 for processing by processing unit 54; and [0059], Flow parameters may be adjusted on an inter-frame basis… and the second controller unit may be arranged to select the next frame to send to the task processing device), the first message ([0051], a task status event may be sent to an arbitrating unit 66, which may add a next task of the processing flow to the task scheduler controller input queue 62. The task scheduler controller unit may assign the next task to task output queue 68 for processing by processing unit 54. After completion of the task and generation of the corresponding task status event, the arbitrating unit 66 may iteratively add the next task of the processing flow to the task scheduler controller input queue 62, which may then be added to a task output queue 70. The task may then be allocated to processing unit 58 of the two processing units 58, 61 connected to the task output queue 70. Another task iteration may follow, using task output queue 72 and processing unit 56. Other tasks belonging to other processing flows may be scheduled any time after or in between scheduling of the described tasks); 
	determining, by the second controller, a first time at which to provide the first message to the second software component based at least in part on a sequence of events ([0027], task scheduling device 12 may be arranged to receive tasks and to decide which task to be assigned when and to which of the processing units 16, 18, 20 ; and [0045], assign a task from a connected task output queue 30, 32, 34 to a corresponding processing unit 16, 18, 20 in response to a priority of the task, …Within each task output queue 30, 32, 34, the queue control unit 36, 38, 40 may select the next task to be run in the connected processing unit 16, 18, 20 with respect to a task priority. The priority associated with the task may be adapted dynamically, for example, in response to an availability of the shared memory buffer, a waiting time in the task output queue or a static priority of the processing flow the task belongs to); 
	determining, by the second controller ([0051], a task status event may be sent to an arbitrating unit 66, which may add a next task of the processing flow to the task scheduler controller input queue 62. The task scheduler controller unit may assign the next task to task output queue 68 for processing by processing unit 54; and [0059], Flow parameters may be adjusted on an inter-frame basis… and the second controller unit may be arranged to select the next frame to send to the task processing device), a second time at which to cause the second software component to execute, based at least in part on the sequence of events ([0059], Flow parameters may be adjusted on an inter-frame basis… and the second controller unit may be arranged to select the next frame to send to the task processing device); 
	providing, at the first time  and by the second controller, the first message to the second software component ([0059], Flow parameters may be adjusted on an inter-frame basis… and the second controller unit may be arranged to select the next frame to send to the task processing device); 
	causing, at the second time and by the second controller, the second software component to execute one or more times ([0059], the second controller unit may be arranged to select the next frame to send to the task processing device; [0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run; and [0061] Intra-page level scheduling and processing may be applied to pages 148 of a frame and may be performed by dedicated acceleration engines or other processing units of the data processing system); 
	receiving, at the first controller and from the second software component, a second output of execution of the second software component ([0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple tasks, for example to provide communication among them or to avoid redundant copies. For example, an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing, without copying or moving the data ; and [0062], data may be passed between tasks executed by processing units of the flow chain through shared buffers); and 
	publishing, to one or more second subscribers and by the second controller, a second message comprising the second output ([0039], an arbitrating unit 28 arranged to receive the task status events and to insert the task status events into the input queue. The arbitrating unit 28 or arbiter may be connected, e.g., via control channels between the processing units 16, 18, 20 and the arbitrating unit 28, to receive at least the task status events generated by the processing units 16, 18, 20; [0047], The internal memory shared buffers between different tasks may reduce the memory load and the need to access external memory devices for intermediate results; and [0054], Task scheduling may, for example, be initiated by the task scheduler controller unit 110 or an external processing device, or the task scheduling device 92 may comprise a second controller unit 142 arranged to initiate the one or more processing flows. The second controller unit may also be arranged to terminate processing flows).

	Gingold fails to specifically teach, publishing, to one or more second subscribers and by the second controller….at least one of a second horizon time or a second generation time indicating when the second output was received at the second controller or a discrete execution of the second software component that generated the second output. 
	However, Pedersen teaches, publishing, to one or more second subscribers and by the second controller….at least one of a second horizon time or a second generation time indicating when the second output was received at the second controller or a discrete execution of the second software component that generated the second output ([0133],  changes in variables associated with individual task execution agents including, for example,…execution time, or other variables descriptive of task execution operations as discussed above. These variables may change over time enabling dynamic and improve performance of the dynamic activity control system of this invention). 
	The same motivation used in the rejection of claim 14 is applicable to the instant claim.

As per claim 18, Gingold teaches, wherein determining the time comprises: 	determining that the first software component should execute before or after another event at a different controller ([0034], the received task status event may allow the task scheduling device 12 to proceed with the flow processing of the data processed by the previously finished task, i.e. assign a subsequent task of the processing flow to a suitable subsequent processing unit of the associated flow chain, which may be the same or a different one of the plurality of processing units 16, 18, 20; and [0054], Task scheduling may, for example, be initiated by the task scheduler controller unit 110 or an external processing device, or the task scheduling device 92 may comprise a second controller unit 142 arranged to initiate the one or more processing flows), the another event at the different controller specified by a second message received at the first controller from an upstream controller or based at least in part on the sequence of events ([0034], the received task status event may allow the task scheduling device 12 to proceed with the flow processing of the data processed by the previously finished task, i.e. assign a subsequent task of the processing flow to a suitable subsequent processing unit of the associated flow chain, which may be the same or a different one of the plurality of processing units 16, 18, 20).

As per claim 19, Seigel teaches, further comprising determining a duration for which to allow the first software component to execute ([0133], information provided may include, for example, changes in variables associated with individual task execution agents including, for example, agent location, availability, utilization, cost, execution time, or other variables descriptive of task execution operations; and [0134], selection of task execution order in this situation may be based on the total amount of time required to execute the tasks following an individual task. In this way, the dynamic directed activity control system and method will free-up the set of subsequent tasks with the maximum total required execution time); and 
	preventing the first software component from executing before the time and once the duration expires ([0097],  if the control program itself has not been completed control is passed to block (707) to determine the identity of new tasks identified within the control program and ready for execution. New tasks will be available for execution when the precedent requirements of the directed activity control program have been met and the necessary outputs from preceding tasks that are required to execute the subsequent task are identified and available).

As per claim 20, Gingold teaches, further comprising: 
	processing sensor data through the first software component based at least in part on providing, as input via the input interface, the sensor data as one of the one or more variables ([0003], Data processing systems, for example in mobile devices, …being part of an automotive apparatus, such as a vehicle etc.; and [0052], For receiving input video data, the data processing device 90 may, for example, comprise an input data interface 126, such as a camera sensor interface, connectable to a camera sensor); and 
	determining the time based at least in part on determining, based at least in part on a log file, the sequence of events relative to one or more events at least one of the first software component or one or more other components ([0029], A task register 14 arranged to store a plurality of tasks may be, for example, any register, buffer or other memory device arranged to store, e.g., task data, task identifiers and/or task descriptors. New tasks may be added dynamically to the task register; [0030], The task scheduling device 12 may comprise a task register 14 arranged to store the plurality of tasks, each of the plurality of tasks being associated with the one or more processing flow. The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows; [0039], Each task having an entry in the input queue of the task scheduler controller unit 24 may have assigned a priority identifier, which may, for example, be used by the arbitrating unit 28 for inserting the entry in the input queue at a position reflecting its priority of processing…The input queue may be comprised in the task scheduler controller unit 24 or it may be implemented as a separate unit connected to the task scheduler controller unit 24; and [0045], at least one of the plurality of queue control units 36, 38, 40 may be arranged to assign a task from a connected task output queue 30, 32, 34 to a corresponding processing unit 16, 18, 20 in response to a priority of the task, i.e., the task scheduler controller unit 24), wherein the one or more events are indicated by one or more messaged received at the first controller from one or more other controllers associated with the one or more other components ([0051], a task status event may be sent to an arbitrating unit 66, which may add a next task of the processing flow to the task scheduler controller input queue 62. The task scheduler controller unit may assign the next task to task output queue 68 for processing by processing unit 54. After completion of the task and generation of the corresponding task status event, the arbitrating unit 66 may iteratively add the next task of the processing flow to the task scheduler controller input queue 62, which may then be added to a task output queue 70. The task may then be allocated to processing unit 58 of the two processing units 58, 61 connected to the task output queue 70. Another task iteration may follow, using task output queue 72 and processing unit 56. Other tasks belonging to other processing flows may be scheduled any time after or in between scheduling of the described tasks).


	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gingold-Pedersen as applied to claim 1 and in further view of Siegel et al. (United States Patent 11,263,579).
As per claim 21, Pedersen teaches, wherein the controller determines the time based at least in part on receiving a duration time from the second controller controlling execution of the second software component ([0133],  outputs of the expert system/fuzzy logic control process are used to select appropriate task execution agents based on the values of the task dispatch indices for each of potentially several possible task execution agents. Appropriate control messages are dispatched to the task execution agent controllers (1405) to initiate appropriate task execution activities. As also illustrated in FIG. 14, the task execution agent controllers provide feedback via path (1406) to the directed activity controller. Information provided may include, for example, changes in variables associated with individual task execution agents including, for example…execution time, or other variables descriptive of task execution operations as discussed above. These variables may change over time enabling dynamic and improve performance of the dynamic activity control system of this invention).
	The combination of Gingold-Pedersen fails to specifically teach, the duration of time indicative of an earliest time the second software component would execute again.
	However, Seigel teaches, wherein the controller determines the time based at least in part on receiving a duration time from the second controller controlling execution of the second software component (Column 23, Lines 38-40, the recurring tasks include tasks that may be automated and performed on a scheduled or recurring basis by one or more autonomous vehicles), the duration of time indicative of an earliest time the second software component would execute again (Column 23, Lines 32-40, the user interface provides an indication of four recurring tasks that have been subscribed to or assigned to a user of the user device 700… the recurring tasks include tasks that may be automated and performed on a scheduled or recurring basis by one or more autonomous vehicles; and Column 23, Lines 43-53, the user has selected the recurring task laundry 704-1 and specified that a payload that includes dirty laundry is to be retrieved from the location on Monday, Wednesday, and Friday, as illustrated by the frequency selection controls 706. In addition, on the selected days, the dirty laundry is to be picked up from the location between 8:00 am-9:00 am and clean laundry is to be returned between 6:00 pm-8:00 pm, as illustrated by the time selection controls 708. A user may select to alter the frequency and/or time by interacting with the user interface 701). 
	The combination of Gingold-Pederson and Siegel  are analogous because they are each related to tasks scheduling. Gingold  and Pederson teach task scheduling based on various parameters. Siegel also teaches a method of scheduling tasks including recurring tasks based on various parameters. (Abstract, Column 23, Lines 32-40, the user interface provides an indication of four recurring tasks that have been subscribed to or assigned to a user of the user device 700… the recurring tasks include tasks that may be automated and performed on a scheduled or recurring basis by one or more autonomous vehicles). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Gingold-Pedersen would be modified with the timing mechanisms used  Siegel to control the time at which jobs are scheduled in order to accomplish task scheduling. Therefore, it would have been obvious to combine the teachings of the combination of Gingold-Pederson and Siegel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199